Acknowledgment
The amendment filed on November 18, 2021 responding to the Office Action mailed on July 22, 2021 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach the method of claim 1, wherein depositing the first and second layers comprises depositing the first and second layers at a substantially equal thickness.
Regarding claim 8, the prior art fails to disclose the method of claim 8 comprising depositing a barrier layer on a semiconductor layer comprising photodiodes; depositing a capping layer on the barrier layer: forming, over the photodiodes, a grid structure comprising cells, wherein forming the grid structure comprises: depositing a first layer on the barrier layer, wherein depositing the first layer comprises depositing a layer of tungsten, titanium, or aluminum.
Regarding claim 16, the prior art does not teach the method of claim 16, wherein depositing the first and second layers comprises depositing the first and second layers at a substantially equal thickness.
Claims 2-7, 9-15 and 17-20 depend directly or indirectly on claims 1, 8 or 16 and are allowable on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893